Exhibit 99.1 Orion Marine Group, Inc. Reports Second Quarter 2009 Results Houston, Texas, August 6, 2009 Orion Marine Group, Inc. (NYSE: ORN) (the “Company”), a leading heavy civil marine contractor, today reported net income for the three months ended June 30, 2009, of $6.3 million ($0.28 diluted earnings per share).These results compare to net income of $2.4 million ($0.11 diluted earnings per share) for the same period a year ago. “We once again delivered solid results for the quarter,” said Mike Pearson, Orion Marine Group’s President and Chief Executive Officer.“We are pleased with the pace of project letting and awards, as evidenced by the nearly $40 million of large project announcements we made during the second quarter.” Financial highlights of the Company’s second quarter 2009 include: Second Quarter 2009 · Second quarter 2009 contract revenues increased to $70.8 million, up 5.5% as compared with the second quarter of 2008. Revenue growth for the quarter was lower than the Company’s second quarter revenue growth goal of 8% to 12% as a result of delays in project start dates related to fluctuations in timeframes for permitting, contract award, and notices to proceed from the customer. · Gross profit for the quarter was $18.9 million which represents an increase of $9.0 million or 92% as compared with the second quarter of 2008.Gross profit margin for the quarter was 26.7%, which is up 12 points from the prior year period, primarily due to improved project execution and performance. · Selling, General, and Administrative expenses for the second quarter 2009 were $8.7 million, which represents an increase of $3.0 million year-over-year.In the prior year period, the Company recovered in full a previously reserved receivable and benefitted from lower group medical and workers’ compensation expenses.In the current year period, the Company increased its allowance for doubtful accounts to fully reserve a customer receivable based on that customer’s bankruptcy filing during the second quarter. · The Company’s second quarter 2009 EBITDA was $15.2 million, representing a 21.4% EBITDA margin, which compares to second quarter 2008 EBITDA of $9.3 million, or a 13.8% EBITDA margin.EBITDA margin for the quarter exceeded the Company’s second quarter goal range of 15% to 17% primarily due to improved project execution and performance. · The Company self-performed approximately 90% of its work as measured by cost during the second quarter 2009 as compared with 86% in the prior year period. Backlog of work under contract as of June 30, 2009 was $141.8 million as compared with backlog under contract at June 30, 2008 of $152.1 million.In addition, the recently announced large project awards, including the announcements made this morning, add approximately $41 million to backlog.Including these projects, the Company has approximately $183 million worth of backlog of which it expects approximately $110 million will be liquidated in 2009.The Company reminds investors that backlog can fluctuate from period to period due to the timing and execution of contracts.Given the typical duration of the Company’s projects, which range from three to nine months, the Company’s backlog at any point in time usually represents only a portion of the revenue it expects to realize during a twelve month period.Backlog consists of projects under contract that have either (a) not been started, or (b) are in progress and not yet complete, and the Company cannot guarantee that the revenue projected in its backlog will be realized, or, if realized will result in earnings. “Overall we are pleased with the results of the second quarter,” said Mark Stauffer, Orion Marine Group’s Executive Vice President and Chief Financial Officer. “We have continued to execute our growth plan while maintaining a strong financial position and solid balance sheet”. Outlook The Company continues to see bid opportunities for port expansion, U.S. infrastructure improvements including bridge work over water, coastal and wetland restoration projects, and expansion in the cruise industry.Additionally, the Company expects to see additional bid opportunities in the future for repairs and enhancements to marine facilities as well as projects involving dredging services. Looking at 2009 in detail, the Company is tracking potential bid opportunities of $4 billion to $4.5 billion of which approximately $800 million could be liquidated in 2009.Given current backlog and potential bid opportunities, the Company expects third quarter 2009 revenue will grow 16% to 21% year-over-year.The Company’s third quarter EBITDA margin goal is 15% to 17%. The Company remains comfortable with its previously stated full year 2009 year-over-year revenue growth goal of 12% to 16% and its full year 2009 EBITDA margin goal of 14% to 18%.However, given the timing shifts of revenue during the second quarter and expected low material pricing which could reduce overall contract values, the Company believes its revenue growth for the full year 2009 could reasonably be at the lower end of the stated full year 2009 revenue growth goal range.Also, the Company believes the favorable EBITDA margins experienced in the first and second quarters will boost its full year EBITDA margin towards the middle to upper end of its full year 2009 EBITDA margin goal range. “Overall we are well positioned for the remainder of 2009 and look forward to opportunities in 2010.” said Mr. Pearson. “However, I want to remind investors that our business involves construction work, and certain things are beyond our control which can cause backlog, revenue and profitability to vary from our initial expectations.It is for that reason we ask investors to focus on long-term results and not quarterly fluctuations.I am pleased with our results so far this year and am excited about the opportunities ahead.” Conference Call Details Orion Marine Group will conduct a telephone briefing to discuss its results for the second quarter 2009 at 10:00 a.m. Eastern Time/9:00 a.m. Central Time on Thursday, August 6, 2009.To listen to a live broadcast of this briefing, visit the Investor Relations section of the Company’s website at www.orionmarinegroup.com.
